Citation Nr: 0124077	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for glaucoma.   

4.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from October 1968 to May 
1970 and from November 1971 to June 1973.  He served in the 
artillery in Vietnam from late March 1969 to late May 1970.  

This appeal arose from a September 1999 rating decision of 
the Louisville, Kentucky, Department of Veterans Affairs 
(VA), Regional Office (RO), which found that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for right ear hearing loss; denied service 
connection for a skin rash claimed as shingles, including as 
due to herbicide exposure; denied service connection for 
glaucoma, bronchitis and sterility, including as due to 
herbicide exposure; and denied entitlement to an increased 
evaluation for the service-connected PTSD.  The RO included 
the claims for service connection for bronchitis and 
sterility in the statement of the case issued in January 
2000.  However, in his subsequent correspondence and the July 
2001 videoconference hearing before a member of the Board of 
Veteran's Appeals (Board) the veteran made it clear that he 
did not wish to pursue those claims as matters on appeal.  
Hence, they are recognized as withdrawn and will not be 
further considered in this decision.  38 C.F.R. §§ 20.202, 
20.204.  At the hearing the veteran also clarified his 
position with regard to his skin disorder claim by stating 
that he was not seeking service connection for shingles, but 
rather for "jungle rot" which he believed was either 
contracted in Vietnam or due to Agent Orange exposure 
(transcript p. 25).  Hence, that issue has been rephrased in 
accordance with his request on the title page and will be 
evaluated as such.  

At the July 2001 hearing he also clarified his position with 
regard to his glaucoma.  He did not believe that his glaucoma 
was directly related to service or to Agent Orange exposure.  
Instead, he explained his glaucoma claim by stating that he 
had been diagnosed with glaucoma by a VA physician and he 
believed that it was due to his diabetes mellitus, which has 
also been diagnosed by the VA, and that the diabetes mellitus 
was a result of exposure to Agent Orange in service.  Service 
connection for diabetes mellitus was denied by the RO in 
March 1999, and the veteran did not initiate a timely appeal 
from that action.  However, because the regulation regarding 
presumptive service connection for type 2 (adult onset) 
diabetes was changed effective July 9, 2001, the claim raised 
at the hearing in July 2001 must be considered with the 
revised regulation in mind.  38 C.F.R. § 3.309(e)(final note) 
(2001).  The current claim for service connection for 
diabetes is therefore intertwined with the issue on appeal 
and must be resolved before the Board can deal with that 
certified issue.  Finally, the veteran testified at the 
hearing that he has been unemployed since 1990 and has been 
receiving Social Security disability benefits primarily 
because of his PTSD since 1995 (transcript pp. 14-15, 23).  
This testimony raises an apparent intertwined claim for a 
total disability rating due to individual unemployability 
which must be considered and adjudicated.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 (West Supp. 2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.  

A review of the record indicates that the veteran has 
apparently received extensive counseling from the local Vet 
Center for his service-connected PTSD.  Moreover, the record 
suggests that the veteran has also been treated at the 
Lexington VA Medical Centers and a VA Mental Health Clinic.  
Finally, there is a note from a private physician indicating 
that treatment for a skin disorder was provided.

The veteran has not been afforded comprehensive VA medical 
examinations for his claims.  Many of his current claims were 
found to not well grounded because there was no medical 
diagnosis of the current presence of the claimed disorders 
and no medical opinions relating them to service 
(establishing the nexus).  However, at the recent hearing the 
veteran testified that hearing impairment had been 
established by the VA and that he had been told by VA medical 
personnel that it was related to his military service in the 
artillery (transcript p. 6); that he had been told by a VA 
physician that his skin condition was a fungal disorder, 
"jungle rot", (transcript. p. 9,11); and that VA medical 
personnel had diagnosed both diabetes and glaucoma and had 
related the two (transcript p. 11-12).  Because of the VCAA, 
examinations are now required to ascertain whether the 
veteran's claimed disorders currently exist and whether or 
not they are etiologically related to service, or to exposure 
to Agent Orange.

Finally, the record indicates that the RO denied entitlement 
to service connection for a hearing loss by a rating action 
issued in November 1994 because no disabling hearing loss had 
been documented.  In February 1995, the veteran submitted a 
timely notice of disagreement with this denial.  The November 
1994 denial of service connection for bilateral hearing loss 
cannot be final in light of the timely filed notice of 
disagreement.  It is a pending appeal.  In the presence of 
such a pending appeal, the currently certified hearing loss 
issue has been effectively rendered moot, but the pending 
appeal of the November 1994 denial must be recognized and 
resolved.  
Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Vet Center 
in Lexington, Kentucky and request that 
they provide copies of the  clinical 
records of any treatment/counseling 
afforded to the veteran.  If it is 
determined that such records are not 
available, it should be so stated for the 
record.

2.  The RO should contact the Lexington, 
Kentucky VA Medical Center (both 
branches), to include the Mental Health 
Clinic, and request that they provide 
copies of the veteran's treatment 
records, to specifically include the 
report of an audiological evaluation 
performed in 1996.  If the records are 
not available, it should be so stated for 
the record.  

3.  After obtaining the necessary release 
from the veteran, the RO should contact 
Danville Family Physicians at the address 
of record and request that they provide 
copies of the veteran's treatment 
records.  If the records are not 
furnished, it should be so stated for the 
record and the RO should inform the 
veteran and his representative so that 
they may supplement to efforts of the RO 
to obtain the records of the reported 
treatment.

4.  The RO should then afford the veteran 
VA general, audiometry, skin, eye, and 
psychiatric examinations.  The claims 
folder must be made available to the 
examiners to review in conjunction with 
the examinations, and the examiners are 
asked to indicate in each examination 
report that the claims file has been 
reviewed.

	a).  The skin examiner should 
ascertain whether or not the veteran 
currently suffers from a skin disorder.  
If a skin disorder is found, the examiner 
should render an opinion as to whether it 
is at least as likely not that it is 
etiologically related to service or 
exposure to Agent Orange.  A complete 
rationale for all opinions expressed must 
be provided.

	b).  The general examiner should 
determine of the veteran has type 2 
(adult onset) diabetes mellitus and the 
eye examiner should ascertain whether or 
not the veteran currently suffers from 
glaucoma.  If both type 2 diabetes and 
glaucoma are diagnosed, the examiners 
jointly should consider the relationship 
and render an opinion as to whether it is 
at least as likely as not that any 
diagnosed glaucoma is related to diabetes 
mellitus. A complete rationale for all 
opinions expressed must be provided.

	c)  The psychiatric examiner should 
fully evaluate and describe the extent 
and severity of the veteran's PTSD 
symptomatology.  A Global Assessment of 
Functioning (GAF) Score or its narrative 
equivalent must be provided, and the 
level of psychiatric impairment due to 
PTSD should also be considered as to the 
impact on the veteran's employability.  A 
complete rationale for all opinions 
expressed must be provided.

	d).  An audiometry examination 
should be conducted to determine if the 
veteran currently has a disabling hearing 
loss as that term is defined by 38 C.F.R. 
§ 3.385.  If so, a qualified examiner 
should review the findings in light of 
the veteran's entire military, medical 
and vocational history and determine 
whether it is at least as likely as not 
that the hearing loss can be attributed 
to the veteran's noise exposure in 
service.  

5.  The RO then adjudicate the pending 
intertwined claims for entitlement to 
service connection for diabetes mellitus 
and entitlement to a total disability 
rating based on individual 
unemployability due to service connected 
disabilities.  As to any claim which is 
denied, the veteran should be notified 
and afforded the opportunity to initiate 
an appeal.  If an appeal on either issue 
is perfected, it should be recognized as 
such and certified to the Board.  Further 
adjudication on the issue of service 
connection for bilateral hearing loss is 
also necessary based on the additional 
evidence developed.   If that denial is 
confirmed, a statement of the case is 
necessary, and if the veteran responds 
with an appeal, that issue also should be 
certified to the Board.    

6.  After the above development is 
completed, the RO should also review the 
issues which are on appeal based on all 
of the evidence then of record, in order 
to determine whether any favorable 
outcome would be warranted.  If the 
decisions remain adverse, the RO should 
provide the appellant and his 
representative with a supplemental 
statement of the case, and afford them an 
adequate period of time to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




